Citation Nr: 1112712	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-23 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar disc herniation at L5-S1, claimed as low back pain/strain.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1961 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for service connection for a low back strain/sprain.

The Veteran testified before the undersigned at a June 2008 hearing at the RO (Travel Board hearing).  A transcript has been associated with the claims file.

In October 2008, the Board denied the Veteran's appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veteran's Claims (Court).  The Veteran's representative and VA's General Counsel submitted a Joint Motion for Remand (JMR) to the Court.  In August 2009 the Court granted the motion, vacated the Board's decision, and remanded the appeal to the Board.  To comply with the JMR instructions the Board remanded the appeal to obtain a VA examination and updated medical records.  An October 2010 VA examination report is associated with the record in addition to VA treatment records from July 2006 through September 2010.  The record is ready for appellate review on the merits.  


FINDING OF FACT

The evidence is at least in equipoise as to whether lumbar disc herniation at L5-S1 is etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for lumbar disc herniation at L5-S1 are met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases and disorders, including degenerative joint disease/ arthritis, will be presumed if manifested to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records reflect that he injured his back in a parachute jumping exercise in May 1964.  Service treatment records show back pain in the L2-L3 area, but X-ray findings did not reveal any abnormalities.  The Veteran was prescribed pain medication and returned to duty.  His July 1964 discharge examination did not show any relevant abnormalities.  In his reported medical history, the Veteran stated he was in excellent health and denied experiencing any relevant illness or injury.

At a May 2005 VA PTSD examination, the Veteran stated that he had skydived until 2002 and that he had been quite active over the years.  Although a number of physical ailments were reported, a back disability was not noted.

VA treatment records from September 2004 until August 2006 are otherwise negative for any complaints, treatments or diagnoses of any lower back condition.  

At the September 2006 VA spinal examination, the Veteran complained of constant back pain.  He reported undergoing acupuncture treatment for this condition in the 1970s, but did not have any documentation of this treatment.  No lower back X-rays since service were reported.  Physical examination revealed lumbar spine tenderness, but no spasms.  The examiner noted the in-service back strain, but found no evidence of chronicity of the strain in the 40 years since that injury.  The examiner reported that he could not relate the current low back pain to service without resort to speculation.

At his June 2008 Travel Board hearing, the Veteran testified that he injured his back during a parachute training exercise in which he landed hard.  He reported being prescribed pain medication as a result of the incident.  Although he had continued to experience back pain following this incident, he did not disclose this pain because he feared having a medical discharge.  The Veteran recalled seeking treatment for his back pain on occasion beginning in the late 1960s and starting VA treatment in 2004.  However, he did not believe documentation of the medical treatments prior to 2004 was available.  He added that back symptoms have been present since the in-service injury, but have increased over time.

In a July 2008 statement, a VA physician described a recent lumbar spine magnetic resonance imaging (MRI) scan that revealed a large herniated central disc extrusion abutting both nerve roots and both neural foramina at L5-S1.  The physician opined that it was more likely than not that the Veteran's current back pain was due to his 1964 parachuting accident.  He explained that the location and character of the back pain has not changed, but the intensity has increased over time.    

In October 2008, the Board denied the claim based upon insufficient evidence of a nexus.  The Veteran appealed to the Court, but before the Court issued a decision the Veteran and the Secretary of VA agreed to the August 2009 JMR.  The JMR found that the Board wrongly relied on the September 2006 VA medical opinion.  The parties agreed that the September 2006 VA medical opinion was equivocal, and the Board mischaracterized the opinion as constituting negative evidence.  

The Veteran submitted a July 2010 independent medical evaluation by Dr. G.W., a private primary care physician.  He reviewed the claims file and conducted a clinical interview with the Veteran.  Dr. G.W. recounted the May 1964 parachute back injury and the Veteran's current complaints of low back pain.  He noted that the Veteran engaged in skydiving following service and potentially aggravated his condition, but he maintained that the initial onset related to the in-service injury.  

VA reexamined the Veteran in October 2010.  The examiner reviewed the claims file and recounted the Veteran's medical history during service.  The examiner reviewed a December 2006 MRI study of the lumbar spine. He diagnosed degenerative joint disease of the lumbar spine.  

He opined that it was unrelated to the in-service injury.  The examiner explained that lumbar strain was a transient condition involving the muscles or soft tissue.  It resolved by itself and did not result in chronic conditions such as lumbar stenosis, degenerative disc disease, or herniated disc.  Service treatment records showed an isolated complaint of back pain in May 1964.  

The examiner noted that post service skydiving activities may adversely affect his back condition.  He concluded that a herniated disc condition results in considerable pain and would noticeably impede an individual's ability to complete normal occupational and domestic activities.  

The evidence shows that the Veteran was treated for back strain during service.  The medical evidence confirms a current back disability.  Thus, the pertinent issue becomes whether there is a nexus between the current disability and active service.  38 C.F.R. § 3.303.

The record contains conflicting evidence regarding the presence of a nexus.  The Board, therefore, must weigh the credibility and probative value of these opinions, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)). The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

As an initial matter, the Board notes that the Veteran has provided numerous lay reports asserting a nexus.  The Veteran is competent to report anything capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, there is no indication that he possesses the specialized medical expertise that necessary to identify the medical pathology of his musculoskeletal disabilities or a nexus.  Competent medical evidence is required.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  As the Veteran is not competent to provide medical opinions regarding a nexus on this matter, his assertions regarding a nexus have no probative value.  Jandreau, supra.; Id.

The Board observes that the September 2006 VA examination report is considered competent medical evidence, but it contains an equivocal opinion.  It constitutes "non-evidence" and weighs neither for nor against the claim.  See Jones v. Shinseki, (holding that when an examiner is unable to offer an etiological opinion "without resort to speculation", such an opinion will be considered inadequate except where required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The July 2008 letter by a VA physician expresses a positive nexus opinion.  Although it is unclear the extent of the July 2008 VA physician's review of the record, he formed his opinion based upon reports of an in-service parachute landing injury and current clinical findings.  In July 2010, Dr. G.W. also expressed a positive nexus opinion based upon review of the claims file.  In essence, both medical opinions conclude that the May 1964 parachute accident precipitated the current disability, and it was only the severity that had changed.  Dr. G.W. further noted that the Veteran participated in skydiving following service, but maintained the initial onset was due to the in-service injury.  The Board considers both medical opinions to be probative as they are based on substantiated events and consistent with the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

The negative opinion presented in the October 2010 VA examination report reflects a different medical theory.  The examiner reviewed the claims file and performed a contemporaneous clinical examination to form his opinion.  He judged the in-service parachute accident to be a transitory injury that fully resolved; whereas the current disability may have resulted from post-service activities.  The Board finds this opinion probative as it is premised upon review of the record and consistent with the record.  See id.

The conflicting medical opinions represent two different rationales of how the current back disability developed.  The positive medical opinions view the in-service injury as precipitating the current disability, while the negative opinion considers the in-service injury to be a transitory.  The Board finds the evidence does not present a basis to favor one rationale over the other.  All three medical opinions are based upon review of lay and medical evidence.  Thus, the evidence is at least in equipoise on the question of a nexus between the in-service injury and the current back disability.  Resolving reasonable doubt in his favor, the Board finds that a nexus is present and service connection for lumbar disc herniation at L5-S1 is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303.


ORDER

Service connection for lumbar disc herniation at L5-S1, claimed as low back pain/strain is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


